DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Borrelli WO2015126994A1 as teaching the amended claim limitations in claim 1. The Examiner note: The Examiner interpret Borrelli differently in the office action. Borrelli teaches the nsurface is substantially the same as nbase or nsurface is different from nbase (para.57), but only not teach the difference value of |nsurface-nbase|≥0.001. An is a secondary reference only used to teach the specific number of the difference value of |nsurface-nbase|≥0.001 for the purpose of enabling the glass laminate structure to act as a waveguide (para.29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nbase and nsurface satisfy the equation |nsurface-nbase|≥0.001 for the purpose of enabling the glass laminate structure to act as a waveguide. Thus. The Examiner maintains the rejection.



Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3, the claim limitations “the edge corresponding to the opposing ends of the laminated glass rod; and the lighting unit further comprises a light source positioned adjacent to the base layer at one of the ends of the laminated glass rod” should be “the edge corresponding to an end of the laminated glass rod; and the lighting unit further comprises a light source positioned adjacent to the base layer at the end of the laminated glass rod” because only one end introduced with light.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 14-18, 20, 23-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (provided in IDS filed on 03/06/2019, using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (provided in IDS filed on 03/06/2019, using Borrelli US 20170122724 as an English Translation).
Regarding claim 1, Borrelli discloses a lighting unit, in at least figs.1-4 and 6 comprising: 
a glass laminate structure (100/300) comprising a base layer (102/302) formed from a first glass composition with a refractive index nbase (para.34, 57 and 69) and a surface layer (104/304) fused to a surface of the base layer and formed from a second glass composition with a refractive index nsurface (para.34,57 and 69), the surface layer comprising a high refractive index region (110 comprises metal particles and/or crystallites, para.34 and 69) with a refractive index nhigh and a low refractive index region (108) with a refractive index nlow (para.34 and 69); the high refractive index region extending from the base layer to an outer surface (114) that is defined by the surface layer and spaced from the base layer (see fig.4, at least the biggest one 110 extending from 102 to an outer surface 114);
wherein nsurface is substantially the same as nbase or nsurface is different from nbase (para.57), nhigh is greater than nlow, and nlow is equal to nsurface (para.34 and 69 and figs.4 and 6); and 
wherein an edge (112) of the glass laminate structure adjoins the base layer (102) and is optically coupled to the high refractive index region (see figs.4 and 6) such that when light is introduced through the edge and into the base layer, at least a portion 
Borrelli does not explicitly disclose |nsurface-nbase|≥0.001, nhigh is greater than or equal to nbase, and nlow is less than nbase.
An discloses a lighting unit, in at least figs.1-3, nbase (refractive index of 102) and nsurface (refractive index of 104) satisfy the equation |nsurface-nbase|≥0.001 (para.29 and 30) for the purpose of enabling the glass laminate structure to act as a waveguide (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nbase and nsurface satisfy the equation |nsurface-nbase|≥0.001 as taught by An in the lighting unit of Borrelli in order to have |nsurface-nbase|≥0.001, nhigh is greater than or equal to nbase, and nlow is less than nbase because when nsurface is less than nbase by 0.001, so that nhigh is greater than or base because nhigh is greater than nlow, and nlow is equal to nsurface for the purpose of enabling the glass laminate structure to act as a waveguide.
Regarding claim 2, Borrelli discloses the glass laminate structure is a laminated glass sheet (fig.1); and the lighting unit further comprises a light source (a LED lamp) positioned adjacent to the base layer at the edge of the laminated glass sheet (para.72 and 34 discloses it can be a luminaire for a LED lamp).
Regarding claim 3, Borrelli discloses the glass laminate structure is a laminated glass rod (fig.6), the edge corresponding to an end of the laminated glass rod (see fig.6); and the lighting unit further comprises a light source (a LED lamp) positioned adjacent to the base layer at the end of the laminated glass rod (para.72 and 34 discloses it can be a luminaire for a LED lamp).
Regarding claim 4, Borrelli discloses the high refractive index region comprises a plurality of high refractive index regions (110) dispersed throughout the surface layer such that the light that leaks out of the base layer and into the high refractive index region and propagates therethrough is distributed along respective paths of the high refractive index regions (para.34 and fig.4 there are plurality of 110 with different paths) and emitted from the outer surface of the glass laminate structure (para.34, 69 and 72, and fig.4). 
Regarding claim 5, Borrelli discloses the plurality of high refractive index regions comprises at least one of: (a) a plurality of high refractive index dots dispersed along a width and a length of the glass laminate structure (see fig.3); or (b) a plurality of high refractive index channels extending along a width or a length of the glass laminate structure. 
Regarding claim 14, Borrelli discloses the high refractive index region is at least partially surrounded by the low refractive index region (see fig.4); and nhigh is substantially equal to nsurface (para.34 and fig.4, substantially equal to means different from). 
Regarding claim 15, Borrelli discloses the low refractive index region of the surface layer comprises an ion-exchanged region (para.56, claim 14 and claim 26). 
Regarding claim 16, Borrelli discloses the high refractive index region is at least partially surrounded by the low refractive index region (see fig.4); and nlow is substantially equal to nsurface (para.34 and fig.4). 
Regarding claim 17, Borrelli discloses the high refractive index region of the surface layer comprises an ion-exchanged region (para.56, claim 14 and claim 26). 
Regarding claim 18, Borrelli discloses the first glass composition comprises a base ion-exchange diffusivity Dbase, and the second glass composition comprises a surface ion exchange diffusivity Dsurface that is greater than Dbase (para.56 discloses the surface layer is ion-exchangeable, so that Dsurface is greater than Dbase).
Regarding claim 20, Borrelli discloses the glass laminate structure comprises a second surface layer (106) fused to a second surface of the base layer (see fig.1) and formed from the second glass composition (para.56) or a third glass composition (para.27).
An discloses the third glass composition (para.28 and 29) with a refractive index that is at least 0.001 less than nbase (para.28 and 29) for the purpose of enabling the glass laminate structure to act as a waveguide so that light can be introduced into the 
Regarding claim 23, Borrelli discloses the second surface layer (106) comprises an ion-exchanged region (the region between the last two 110 and the largest 110) that forms a refractive index gradient in the second surface layer (see figs.3 and 4 and para.34 and 36 because 110 has higher refractive index than 108). 
Regarding claim 24, Borrelli discloses the second surface layer is formed from the third glass composition (para.27).
Regarding claim 25, Borrelli in view of An discloses a display device (para.72 and 73) comprising the lighting unit of claim 1 (see the rejection of claim 1 above). 
Regarding claim 26, Borrelli discloses the laminated glass structure is a laminated glass sheet (fig.1); the lighting unit further comprises a light source (a LED lamp) positioned adjacent to the base layer at an edge of the laminated glass sheet (para.72,73 and 34 discloses it can be a luminaire for a LED lamp); the high refractive index region comprises a plurality of high refractive index regions (110) dispersed throughout the surface layer such that the light that leaks out of the base layer and into the high refractive index region and propagates therethrough is distributed along respective paths of the high refractive index regions (para.34 and fig.4 there are plurality of 110 with different paths) and emitted from the outer surface of the laminated glass sheet (para.34,69 and 72, and fig.4); and the display device comprises an image unit disposed adjacent to the lighting unit such that the light emitted from the outer surface of the laminated glass sheet is incident on the image unit to generate a viewable image (para.73 discloses a transparent display, which inherently has an image unit, image unit 
Regarding claim 29, Borrelli discloses a consumer electronic device, a commercial electronic device, a vehicle, or a luminaire (para.72) comprising the display device of claim 25 (see the rejection of claim 25). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 4 above, and further in view of Ogiwara US 2003/0184690.
Regarding claim 8, Borrelli in view of An does not disclose a light scattering coating layer disposed on the outer surface of the glass laminate structure. 
Ogiwara discloses a light unit, in at least fig.4, a light scattering coating layer (301) disposed on the outer surface of the optical waveguide (103) for the purpose of scattering the light and improving brightness distribution with respect to viewing angles (para.119 and 120).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light scattering coating layer (301) disposed on the outer surface of the optical waveguide as taught by Ogiwara in the lighting unit of Borrelli in view of An in order to have a light scattering coating layer disposed on the outer surface of the glass laminate structure for the purpose of scattering the light and improving brightness distribution with respect to viewing angles.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 1 above, and further in view of Gu US 2015/0176775.
Regarding claim 9, Borrelli in view of An does not disclose a light guiding sheet optically coupled to the high refractive index region.
Gu disclose a light unit, in at least figs.19 and 12, a light guiding sheet (19) optically coupled to the glass structure (130, para.75) for the purpose of minimizing the lateral dimensions of the light guide sheet (para.75).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light guiding sheet optically coupled to the glass structure as taught by Gu in the lighting unit of Borrelli in view of An in order to have a light guiding sheet optically coupled to the high refractive index region because Borrelli discloses the light propagating through the base layer leaks out of the base layer and into the high refractive index region for the purpose of minimizing the lateral dimensions of the light guide sheet.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) and Gu US 2015/0176775 as applied to claim 9 above, and further in view of Nichol US 2013/0208508.
Regarding claim 10, Borrelli in view of An and Gu does not disclose the light guiding sheet has a thickness of at most about 0.3 mm.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guiding sheet has a thickness of at most about 0.3 mm as taught by Nichol in the lighting unit of Borrelli in view of An and Gu for the purpose of forming a light guiding sheet with smaller thickness in order to reducing the overall thickness of the lighting unit.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 1 above, and further in view of Gu US 2015/0176775.
Regarding claim 27, Borrelli the display device comprises an image unit (para.72).
Borrelli in view of An does not explicitly disclose the lighting unit further comprises a light guiding sheet optically coupled to the high refractive index region such that the light that leaks out of the base layer and into the high refractive index region and propagates therethrough is introduced into an edge of the light guiding sheet and emitted from a surface of the light guiding sheet; and the display device comprises the image unit disposed adjacent to the light guiding sheet such that the light emitted from the surface of the light guiding sheet is incident on the image unit to generate a viewable image. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lighting unit further comprises a light guiding sheet optically coupled to the glass structure such that the light that leaks out of the glass structure is introduced into an edge of the light guiding sheet and emitted from a surface of the light guiding sheet; and the display device comprises the image unit disposed adjacent to the light guiding sheet such that the light emitted from the surface of the light guiding sheet is incident on the image unit to generate a viewable image as taught by Gu in the lighting unit of Borrelli in view of An in order to have the lighting unit further comprises a light guiding sheet optically coupled to the high refractive index region such that the light that leaks out of the base layer and into the high refractive index region and propagates therethrough is introduced into an edge of the light guiding sheet and emitted from a surface of the light guiding sheet; and the display device comprises the image unit disposed adjacent to the light guiding sheet such that the light emitted from the surface of the light guiding sheet is incident on the image unit to generate a viewable image because Borrelli discloses the light .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass sheet; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass sheet; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet, along with other claim limitations. 
Borrelli WO2015126994A1, An WO2015187906A1, Ogiwara US 2013/0184690, Gu US 2015/0176775 and Gu US 2015/0176775, either singularly or in combination, does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass sheet; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass sheet; and an edge of the light guiding sheet is optically coupled to the high refractive index channel 
Regarding claim 13, the prior art of record does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass rod; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass rod; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet, along with other claim limitations. 
Borrelli WO2015126994A1, An WO2015187906A1, Ogiwara US 2013/0184690, Gu US 2015/0176775 and Gu US 2015/0176775, either singularly or in combination, does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass rod; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass rod; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet, along with other claim limitations. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871